This appellant was convicted in the Bessemer division of the circuit court of Jefferson county. Ala., for the offense of burglary, and was sentenced to an indeterminate term of imprisonment in the penitentiary for three years to three years and one month, and appeals. This appeal is upon the record proper, there being no bill of exceptions. An examination of the record discloses that the proceedings were regular in all respects. No error appearing, the judgment appealed from is affirmed. Affirmed.